IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CRAIG SCOTT,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5002

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 16, 2017.

An appeal from the Circuit Court for Duval County.
Kevin A. Blazs, Judge.

Jason A. Cobb, Defuniak Springs, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael Schaub, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and WINSOR, JJ., CONCUR.